Colony of Rhode Island etc. Curia Admiralitatis At a Court of Vice Admiralty held at Newport in the Colony afores4 this 19th Day of July A: D 1742.
The Honble Sam1 Pemberton Esqr D Judge
The Court being Opened and the Libel read Proclamation was made for a Claimer to Appear in Court and Shew cause why the Sloop Dove and Her Tackle Apparel Appurtenances and Cargo should Not be Condemned as lawful Prize and no Claimer Appearing — Cap1 Samuel Wickham Esqr was Sworn Interpreter and Jerman Carpenter was Sworn likewise Sam1 Vernon The Court is Adjourned untill to Morrow 9 aClock A: M